Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 1 of 42 Page ID #:2563




                   Exhibit 5
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 2 of 42 Page ID #:2564
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 3 of 42 Page ID #:2565
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 4 of 42 Page ID #:2566
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 5 of 42 Page ID #:2567
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 6 of 42 Page ID #:2568
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 7 of 42 Page ID #:2569
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 8 of 42 Page ID #:2570
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 9 of 42 Page ID #:2571
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 10 of 42 Page ID
                                  #:2572
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 11 of 42 Page ID
                                  #:2573
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 12 of 42 Page ID
                                  #:2574
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 13 of 42 Page ID
                                  #:2575
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 14 of 42 Page ID
                                  #:2576
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 15 of 42 Page ID
                                  #:2577
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 16 of 42 Page ID
                                  #:2578
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 17 of 42 Page ID
                                  #:2579
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 18 of 42 Page ID
                                  #:2580
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 19 of 42 Page ID
                                  #:2581
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 20 of 42 Page ID
                                  #:2582
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 21 of 42 Page ID
                                  #:2583
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 22 of 42 Page ID
                                  #:2584
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 23 of 42 Page ID
                                  #:2585
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 24 of 42 Page ID
                                  #:2586
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 25 of 42 Page ID
                                  #:2587
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 26 of 42 Page ID
                                  #:2588
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 27 of 42 Page ID
                                  #:2589
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 28 of 42 Page ID
                                  #:2590
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 29 of 42 Page ID
                                  #:2591
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 30 of 42 Page ID
                                  #:2592
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 31 of 42 Page ID
                                  #:2593
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 32 of 42 Page ID
                                  #:2594
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 33 of 42 Page ID
                                  #:2595
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 34 of 42 Page ID
                                  #:2596
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 35 of 42 Page ID
                                  #:2597
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 36 of 42 Page ID
                                  #:2598
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 37 of 42 Page ID
                                  #:2599
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 38 of 42 Page ID
                                  #:2600
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 39 of 42 Page ID
                                  #:2601
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 40 of 42 Page ID
                                  #:2602
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 41 of 42 Page ID
                                  #:2603
Case 5:17-cv-02545-AB-SP Document 104-8 Filed 10/18/19 Page 42 of 42 Page ID
                                  #:2604
